AL                                  09/13/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 22-0004

                                                                         LI.
                                         PR 22-0004
                                                                     SEP 1 3 2022
                                                                   Bowen Greenwood
 IN RE PETITION OF JANE GREEK FOR
 REINSTATEMENT TO ACTIVE STATUS IN
                                                                    tilt 5
                                                                 Clerk of Supreme Court
                                                                             rizta


 THE BAR OF MONTANA


       Jane Greek has petitioned for reinstaternent to active status in the State Bar of
Montana. Greek voluntarily chose to move to inactive status on October 29, 1991. Greek
has actively practiced law in the State of New Mexico from 1998 to present. The Petition
states that Greek is not currently subject to disciplinary proceedings and has not committed
any acts or ornissions sanctionable under the Rules of Professional Conduct while on
inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Jane Greek for reinstatement to
active status in the State Bar of Montana is GRANTED. Petitioner shall pay all dues, fees,
and taxes owing to the State Bar. No continuing education credits for the time on inactive
status are required.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
                        L le%
       DATED this          day of Septernber, 2022



                                                               Chief Justice
    e9.01..ri JUL
         Justices




2